OFFICE OF    TNE   ATl’ORNEY      GENERAL.      OF TEXAS
                                       AUSTIN




    Xonorable     Sidney     Latham
    Secretary     0r State
    huetin,     Text18




           Your   lottar 41 booewh.       2oy      1049L    r8queatfng  tha  opinion
    ot   thiod.mrtzxmhwh     hh.   .kkti&            at:t.d     therein read8 aa


                                   I&&&      photoatatio oopy o?
                                   0 ,rbove naaed pri3posed oorpofa-
                                   lo oopy ol our letter of Deem-
                                   l,soed   to   the attorney     for   the
                                   Cod end a photoatatio          aopy    0r
                                   ired to our lettar.
                              i the ch,ster io aatirfactory
            to this office, the neaoaoary filing foes have
            been paid snd satiofactaryovfdenoo heo been
            furnished relstive to the pey.3entof the copltel                           -
            etook. Tho only question thi$ dopertnont is in
            doubt about lo whether Sub-Dlrielon      80 of   hrtl-
            ale 1302 authorizeTexno oorporetionoto bo formed
            for the tranoaotionof bu#inasa      in this   rtute.

                    “80 are therefore reepeotfully              raqus8tin&
I
        the opinion of your departzmaatin                    anewer    to   the
        r0ii0wfeg      qu44ti0a8;

                  "1. 3s tht8 offloe ruthorimed to
                      hpprovo ana it10 a charter under
                      the provialonoor Sub-Divimlon
                       80 or Art lo14        1302 when 1t I#
                       the igtorrtof the oorporrrtlon
                       to trahsaot fts butilnem ln
                       thla ~@ate?
                - *t. ShoWI thfm dopartmnt approve
                      and tile tha snolosed aharter?*

      The parposo olauaa of the ohartor of                       the   proposed aorpora-
tion road* am r0imOt




         Sabdlrision        80 of Aa'UolaltfJt,         ~maoa'8 .Annotot& Civil
Stetuto8,~rudm,         fn pert, a8 followrt

                  "To 40 bu8ino.a        ia any      State    dt, forala
         aountiyr

              "(a) Tha .stabiimUeat of 1~14 ooapaalaa
        to buy, own, ~11 and oonroy real l8ta tom4
        &nor&is, and eqay U mining, agticultulro   and
        stock rnlsing.


                  "(0) + * * anyorparatloa erganlme4                     hero-
         uador    ahall only own 8uoh,rool letete   ia                 thle
        Stat0     88~ may   44   nooosuary     rot    It*,   ofrl44.      * * *n




                                                                                            ...?
                                                                                           /-
                                                                              793




Aoguhr  ~oeaton, U3897,waa 8n a4t to aand iuticlaa 841 and
642,         2, Tltlo 21 0s ma Sovised Clrll at~tutaa 0r
         Chapter
!kXaa, rolattag to tha oreutlon 0r oorporationp.
          Liubeeotion39         0s    raid AOt reads aa r0110~8:

                "l'hoontobllahmcmt  0s land aimkm148
          to buy, own; 0011 an4 4onvoy xoal oatata la
          MJ stat4 or fom%i(gi couatry; but mob ooa-
          9any rho11 on&y own luoh raal aatat4 In thlr
          Stat4 eO.may b4 noarsaary for it0 0rri00.*                      .

         SubdlriaionSo.,SPQM. ‘wasmm.404 by tha lkaaty-aovonth
Logialaturr,   Regular 3488fon, 1901, by mu84 Biu 110.43s. sala
Rowe Bill lo. 4SS, lup x a p,r o vidw, Inp ut,a sio llo wa ;


               ‘SO.  for the ptwp004 0s doing                 boainesr
         ln cny stat0 or ror4Lga oountky,r
               “(a) The eetabllehwat  of load eOmpao1oa
         to buy, owns,8@ll an4 oonvey raal artata an4
  -      aine~ala end ~rgag4 in m&I-, agrIOultti0an4
         atook rriaIng.



               ‘(0) * + * prorIQod, that 4ziy &rporation
         organlaad wdor the 9rorI010~ Of tbl~ lubdltlalon
         ahrll only own lu6h real oatate IP t&la Stow    aa
         my b4 n*ooarary  r4r itB 0rrie4. * * *


                   -340.   3.        Whoroaa, 0wy     oit:ioonr 4r   tb
         state     or, Twmo     am      daalmw      0r roraag   oorporw
         tfona for tho purpoaa 0s       lnwgin(1 In buolaoaa
         In ;ICltIoo,   Cube, 9uortO Web an4 the Philipplnm
         Islands an4 rartow othar for4iga aagntrliag           4aQ
         ahoreaa, auf 9rascurtoorporat1on laws 4~4 Inab-
         quete    to worer such Borwrata powur a8 u4
         n40488~p     t0  the r0r3ttbtion 0s luoh oo?np4d14a   for
         th4 &Wlr~OO,sr an4 upan th4 torma provldod la this
         Aot, and are oow 84ering       inaorporatloain other
         Ytatos or the ilnionwhich ellorroorpontiona           for
         auoh purpo448,tha8 4aprIrin6 tha state of Tore8
         Of the la(;ItIiurte   rovoauoa   that   would be duivod
         rrofa tha buainosa 4ntorprise        0s her cit%tsna~ end
         Werena, the grosmt a4eato~ of the kglalaturo
         18 wariq      ‘It8 ol.004,end the oalonduo 01 the
         3onato and HOUU~ 4~4 IB a orow4a4 mmdltfoa,
                                                                                         ,i
                                                                                              794




        Therefore, an bmorgen67bxlot8, and impratl~o
        pub114    n4o488ity  domrn&8  th4t  the COnBtitUtiOnal
        Rule   requlrlng bllla    to k   road on thr80    88woral
        daya finoach Hour4 ha suapendod, and that thb
        -at  tari   4ff4ot  end b4 in Pcmco from an& after
        its    pae*ago.       and it     ia 80 onaotod.'

      Roforrlng to Yubdlrlmlon80, iirtl4181308, VWIIO~S’BAm+
tat44 Cltil Otatut48, it I4 statd 1~ VO~UM 10, 20~48 J~l8gr~d0~8,
Pago BD@s

              *+ + * A dome8tlo corporationsay bo or&anit-
        o dfo r tha lxpn88 purpose of oonduoting ioni@
        bUelnor8;       &at without      the 4ZQr488    authorimatfon
        of  its    chartor,     it  may oonduot    ioroiga     bu8iarr8
        80 rat am it        la parfaItto     by th4 low of the ior-
        4le     4tat4.*



         u   th.      BPBb   Of    04IiOF41   -tOPI        AIHDtaQ44 ~rDW4tiODT.
YoCellor.      Smrutary           of &ate.      10    8.   W’. (a)   6W,   it   la   44ib:




                  a* * * x plvatb    eoworatloa    ho8 no right
        to tran8aat it8 bu8lncl88      in the Stat. witbout the
        authority     ltiQon04B   in 4u4h a mar a8 the   Stat8
        may dinot.        A Oofporatibn, Being an anlrlalal
    -   porooa, ham only push powor          a8 oonlorrodby its
        quirtrr,     and *aa adlJ tramart ita buaSnsr8       in
         $h$   ynsr          and ia the tbrrltory pwaitbod bf law,


        By rxprerrr ltatutooy prorl8lon8, the aequl6ltlonor lund                              by
4 oorporatton I8 roetrlctrb to the Mpulram%t8 of the oorporatlon
to saablo lt to de buolaoss r1thl.nthe Stute or to that puroharrd
by the Qorporationto 84a~r4 a bebt.  (EW  ati.    13SV, Vornon*r
rinnotatodGlril Stetuto*).
       Arti   136P, Vomon~r Anaotatod civil Statut.44,  prohlbito
a OOrpOrotiOaW&o*4 lauin purparo i8 th@ aoquiriticnof lmd by pur-
shoreo,loam, or otherwlob,  from aequirlng say land in !hxa8. Said
rtatuto r4ad,8am         follow:



                 *Ho privhto aorporation h4r4tofar4or hero-
         uftsr 4h;rrterod  or orontod w&or4 nmln purpon4 of
         bu8in448   18 tbo aaquieft;on or ownerohlp of land
                                                                                                              795




            by guroh484, loisso or otherwl44, rhall heroalter
            b4 psralttadto require   4ny land wIthin this :it*t4
            by puroh~ae, 14444 or otbmwlw.l



       hpparoctly,the main qUO8tiOA InvoLrcd     in your  roquaat
18 wh4thor OOrpOratiOAB or@fIis4d UIldOrsubdlvlelonSO, S4otIon
(4). Artlolo lSOS& oaa legally traurnot burInoe4 ln thlo Stat,.
or n&ether euoh protl~ioo8 Of the etatUt   authorirta   a doaratio
oorporatIon          to    0rgkoi.a~     ior    th4   4xpreaa purpoim or ~onduotln6
burla~~a         IA-45s Ytato Othsr th4n Toxar or fOroig4 oountrlr8.
           We kr4    fall46 to find 4ny Toxae 0884 dlnotlf paulrig
epoa tho qeratlon unbar oon8ld4ratIoa. Bnmv*r,             fn vlou of the
iorufgoing    BtatUt48    and tb8 em4rgonay  claun  O? Ibun      Blll.Ho.
43S, lup r a it, Ia oar oplnlon that oorporetfonrorgadised              and
inoorporated endor Bubdirlaloo         80, Sootion (a), Artialo 13C2,
are not authoriz.rd to tranmot kui#LOaB ln tbfr Btat8.                Stated
anothof     war, it lo ouz opinion that     oorporatloaa organiad undsr
81~bbU~i810n    SO, Sootlon (41.. &loAa      13018,or4 4uthorlr4d        t4
tra484OtbU8in.88        In BOW   othar stat8 Or ?OrclI~    OQWltr~     Olllr
and -8 not authorlsodto tWW46t~bU4iUiBB              in tbla   State.

        In oonotruin6  8 *tateta, a oourt 18 66t r48trIot4d to it8
bw.    *'ftmay refer  to othox gortIOnU OS the Ad,  that   18, tbo
eajation or title, aid the pre8mbl.a aad 8Iwrgrnoy 014~40.

           It la atatrd          lo Faxa        Jurirprtadonm,               Voluam        SO,    Paw elr7:

                      *a4     $U~j1480     Of   UI    BRWr&4nOf        4m84           18    AOt
           to olarify OT d8oW4 the Antontion of the L46Ia-
           latch, nor to brplrin th 4xpr488 laq~m     of the
           sot, but merely to luatif~ 4urp4nrionof tbo Gem-
           ltItutionaI&lo roqufrla$ ths bill to b4 rood QB
       -   thrn      84parat4       day8 or to m4k4              the   not      im4diately
           4ftrotiT4.      It
                         may not bo lntokad for tbr pur90z4
           or raldng 4n ambf6ultr in 4 8tatut4 or to oontrol
           ite PlaiB 34aalng Or pUrp44a. BUt an omergauey
           ~Olau44        may bo   fJOABidOr4d        if,   it   8h8dB       li@kt     UpOn
           the fnqulry anll'wlllaid tb4 oourt la lroortalala(a
           the la~i8lati+o   iAtOAt, 8V’M thOUgh it 18 not Of-
           frotivo to surpend the Con8tltutlonall&114.*

           Ln VioW Or what Ii&Sboon BclidhcrOtOfOr4, it i8 oUC
opiz&m that both of your pueIrtion8, a8 quoted above,    ahould
be anmered in tha nagatlvo, and are IO an8wemd.
                                          Youra   very truly




                                                  Ardell Wllliin8
                                                        Assicltant